PER CURIAM.
The appellant challenges the order by which the trial court summarily denied her Florida Rule of Criminal Procedure 3.850 motion. Because the record does not conclusively refute the appellant’s colorable claims that her pleas were entered as a consequence of her counsel’s erroneous advice as to the amount of time she would actually serve after application of jail credit and gain time, we reverse the order under review and remand this case to the trial court for an evidentiary hearing on the appellant’s claims.
ALLEN, C.J., MINER and WEBSTER, JJ., concur.